department of the treasury internal_revenue_service wshington d c u oct uniform issue list _ legend ' taxpayer a ira x amount a ira y amount b financial_institution d date date date month deaf this is in response to your request dated correspondence dated ___ day rollover requirement contained in sec_408 of the internal_revenue_code the code in which you request a waiver of the as supplemented by the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a who has not attained age received distributions on date from individual_retirement_account ira x in amount a and ira y in amount b in order to make a down payment on a residence taxpayer a's failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to errors on the part of financial_institution d taxpayer a has further demonstrated that amounts a and b were available to be either returned to iras x and y or other iras within the 60-day rollover period mandated by code sec_408a taxpayer a asserts that in month he contacted financial_institution d to page obtain funds from ira x and ira y for a purchase of a residence documentation submitted by taxpayer a establishes that taxpayer a attempted in a timely manner to execute rollovers of amounts a and b back into an ira or ira s at financial_institution d by written communication authorizing rollovers of amounts a and b included in the documentation is an e-mail which indicates that on or about date within the 60-day rollover period applicable to the distributions of amounts a and b taxpayer a was advised by a representative of financial_institution d that the requested rollovers had been accomplished and that amounts a and b had been returned to iras x and y however shortly thereafter taxpayer a discovered that the rollovers had not been completed within the requisite 60-day rollover period additional documentation submitted establishes that rollovers of amounts a and b to iras x and y respectively were completed on date a few days after the 60-day period had expired based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amounts a and b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira rol lovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the ath day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 january27 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that a failure to accomplish rollovers within the day period prescribed by sec_408 was due to errors on the part of financial_institution d in this regard we note that taxpayer a requested rollovers of amounts a and b into an ira or ira s at financial_institution d by written communication requesting said rollovers taxpayer a requested assurances from financial_institution d that the rollovers would be accomplished prior to the end of the 60-day period and received said assurances by means of an e-mail however taxpayer a later discovered that the rol lovers were not completed by the end of the 60-day rollover period documentation submitted establishes that the rollover was completed on date a few days after the 60-day period had expired 2u0703040 page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions to taxpayer a of amounts a and b from iras x and y respectively therefore the service will consider the date rollover_contributions to iras x and y of amounts a and b respectively as rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact _ld please address all correspondence to se t ep ra t3 sincerely yours frances v sloan plans technical group ‘manager employee enclosures deleted copy of letter_ruling notice of intention to disclose
